MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS INTRODUCTION BorgWarner Inc. and Consolidated Subsidiaries (the “Company”) is a leading global supplier of highly engineered systems and components primarily for powertrain applications.Our products help improve vehicle performance, fuel efficiency, air quality and vehicle stability.They are manufactured and sold worldwide, primarily to original equipment manufacturers (“OEMs”) of light vehicles (i.e. passenger cars, sport-utility vehicles (“SUVs”), cross-over vehicles, vans and light trucks).Our products are also manufactured and sold to OEMs of commercial trucks, buses and agricultural and off-highway vehicles.We also manufacture for and sell our products to certain Tier One vehicle systems suppliers and into the aftermarket for light and commercial vehicles.We operate manufacturing facilities serving customers in the Americas, Europe and Asia, and are an original equipment supplier to every major automaker in the world. The Company’s products fall into two reporting segments: Engine and Drivetrain.The Engine segment’s products include turbochargers, timing chain systems, air management, emissions systems, thermal systems, as well as diesel and gas ignition systems.The Drivetrain segment’s products include all-wheel drive transfer cases, torque management systems, and components and systems for automated transmissions. Stock Split On November 14, 2007, the Company’s Board of Directors approved a two-for-one stock split effected in the form of a stock dividend on its common stock.To implement this stock split, shares of common stock were issued on December 17, 2007 to stockholders of record as of the close of business on December 6, 2007.All prior year share and per share amounts disclosed in this document have been restated to reflect the two-for-one stock split. RESULTS OF OPERATIONS Overview A summary of our operating results for the years ended December 31, 2007, 2006 and 2005 is as follows: millions of dollars, except per share data Year Ended December 31, 2007 2006 2005 Net sales $ 5,328.6 $ 4,585.4 $ 4,293.8 Cost of sales 4,378.7 3,735.5 3,440.0 Gross profit 949.9 849.9 853.8 Selling, general and administrative expenses 531.9 498.1 495.9 Restructuring expense - 84.7 - Other (income) expense (6.8 ) (7.5 ) 34.8 Operating income 424.8 274.6 323.1 Equity in affiliates' earnings, net of tax (40.3 ) (35.9 ) (28.2 ) Interest expense and finance charges 34.7 40.2 37.1 Earnings before income taxes and minority interest 430.4 270.3 314.2 Provision for income taxes 113.9 32.4 55.1 Minority interest, net of tax 28.0 26.3 19.5 Net earnings $ 288.5 $ 211.6 $ 239.6 Earnings per share - diluted $ 2.45 $ 1.83 $ 2.09 1 A summary of major factors impacting the Company’s net earnings for the year ended December 31, 2007 in comparison to 2006 and 2005 is as follows: · Continued demand for our products in both Engine and Drivetrain segments. · Lower North American production of light trucks and SUVs. · Continued benefits from our cost reduction programs, including containment of selling, general & administrative expenses, which partially offset continued raw material and energy cost increases, health care cost inflation and the costs related to global expansion. · Restructuring expenses in the third and fourth quarters of 2006 to adjust headcount and capacity levels, primarily in North America and primarily in the Drivetrain segment. · Expensing of stock options in 2007 and 2006 due to the implementation of FAS 123R in 2006. · The write-offs of the excess purchase price allocated to in-process research and development (“IPR&D”), order backlog and beginning inventory related to the 2005 acquisition of approximately 69.4% of BERU stock and the subsequent 2007 acquisition of approximately 12.8% of BERU stock. · The write-offs of the excess purchase price allocated to IPR&D, order backlog and beginning inventory related to the 2006 acquisition of the European Transmission and Engine Controls (“ETEC”) product lines from Eaton in Monaco. · Gains in 2006 and 2005 from the 2005 sale of shares in AG Kühnle, Kopp & Kausch (“AGK”), an unconsolidated subsidiary carried on the cost basis. · Recognition in 2005 of a $45.5 million charge related to the anticipated cost of settling alleged Crystal Springs related environmental contamination personal injury and property damage claims.See Contingencies in Management’s Discussion and Analysis for more information on Crystal Springs. · Favorable currency impact of $15.2 million and $0.4 million in 2007 and 2006, respectively. · Adjustments to tax accounts in 2007, 2006 and 2005 upon conclusion of certain tax audits and changes in circumstances, including changes in tax laws. · An approximate $14 million provision in 2007 for a warranty-related issue surrounding a product, built during a 15-month period in 2004 and 2005, that is no longer in production. The Company’s earnings per diluted share were $2.45, $1.83 and $2.09 for the years ended December 31, 2007, 2006 and 2005, respectively.The Company believes the following table is useful in highlighting non-recurring or non-comparable items that impacted its earnings per diluted share: Year Ended December 31, 2007 2006 2005 Non-recurring or non-comparable items: Restructuring expense $ - $ (0.41 ) $ - Expensing of stock options (0.10 ) (0.08 ) - One-time write-off of the excess purchase price allocated to IPR&D, order backlog and beginning inventory associated with acquisitions (0.02 ) (0.02 ) (0.11 ) Net gain from divestitures - 0.03 0.06 Adjustments to tax accounts 0.03 0.19 0.23 Crystal Springs related settlement - - (0.25 ) Total impact to earnings per share - diluted: $ (0.09 ) $ (0.29 ) $ (0.08 ) (a) (a) Does not add due to rounding and quarterly changes in the number of weighted-average oustanding diluted shares. 2 Net Sales The table below summarizes the overall worldwide global light vehicle production percentage changes for 2007 and 2006: Worldwide Light Vehicle Year Over Year Increase (Decrease) in Production 2007 2006 North America* (1.5 )% (3.1 )% Europe* 5.6 % 2.1 % Asia* 7.1 % 8.1 % Total Worldwide* 5.0 % 3.4 % BorgWarner year over year net sales change 16.2 % 6.8 % * Data provided by CSM Worldwide. Our net sales increases in 2007 and 2006 were strong in light of the estimated worldwide market production increases of 5.0% and 3.4%, respectively.The Company’s net sales increased 16.2% in 2007 over 2006, and increased 6.8% in 2006 over 2005.The effect of changing currency rates had a positive impact on net sales and net earnings in 2007 and 2006.The effect of non-U.S. currencies, primarily the Euro, increased net sales by $262.1 million and net earnings by $15.2 million in 2007.In 2006, non-U.S. currencies, primarily the Euro, added $36.8 million to net sales and $0.4 million to net earnings.The year over year increase in net sales, excluding the favorable impact of currency, was 10.5% in 2007 and 5.9% in Consolidated net sales included sales to Volkswagen of approximately 15%, 13%, and 13%; to Ford of approximately 12%, 13%, and 16%; and to Daimler of approximately 6%, 11%, and 12% for the years ended December 31, 2007, 2006 and 2005, respectively.Daimler divested Chrysler in 2007.Both of our reporting segments had significant sales to all three of the customers listed above.Such sales consisted of a variety of products to a variety of customer locations and regions.No other single customer accounted for more than 10% of consolidated sales in any year of the periods presented. Our overall outlook for 2008 is positive, as we expect our sales to grow in excess of a projected moderate global vehicle production growth rate.The outlook for global vehicle production by region is down moderately in North America, up moderately in Europe, and solid growth in Asia.While expecting only moderate overall growth in global vehicle production, we expect to benefit from strong European and Asian automaker demand for our engine products, including turbochargers, timing systems, ignition systems and emissions products.Growing demand for our drivetrain products outside of North America, including increased sales of dual-clutch transmission products, is also expected to be a positive trend for the Company.The impact of non-U.S. currencies is currently planned to be negligible in 2008.Assuming no major departures from these assumptions, we expect continued long-term sales and net earnings growth. Results By Reporting Segment The Company’s business is comprised of two reporting segments:Engine and Drivetrain.These segments are strategic business groups, which are managed separately as each represents a specific grouping of related automotive components and systems.Effective January 1, 2006, the Company assigned an operating facility previously reported in the Engine segment to the Drivetrain segment due to changes in the facility’s product mix.Segment amounts have been reclassified in 2005 to conform to this presentation. The Company allocates resources to each segment based upon the projected after-tax return on invested capital (“ROIC") of its business initiatives.The ROIC is comprised of projected earnings before interest and taxes (“EBIT”) adjusted for taxes compared to the projected average capital investment required. EBIT is considered a “non-GAAP financial measure.”Generally, a non-GAAP financial measure is a numerical measure of a company’s financial performance, financial position or cash flows that excludes (or includes) amounts that are included in (or excluded from) the most directly comparable measure calculated and 3 presented in accordance with GAAP.EBIT is defined as earnings before interest, taxes and minority interest.“Earnings” is intended to mean net earnings as presented in the Consolidated Statements of Operations under GAAP. The Company believes that EBIT is useful to demonstrate the operational profitability of its segments by excluding interest and taxes, which are generally accounted for across the entire Company on a consolidated basis.EBIT is also one of the measures used by the Company to determine resource allocation within the Company.Although the Company believes that EBIT enhances understanding of its business and performance, it should not be considered an alternative to, or more meaningful than, net earnings or cash flows from operations as determined in accordance with GAAP. The following tables present net sales and Segment EBIT by segment for the years 2007, 2006 and 2005: Net Sales millions of dollars Year Ended December 31, 2007 2006 2005 Engine $ 3,761.3 $ 3,154.9 $ 2,855.4 Drivetrain 1,598.8 1,461.4 1,472.9 Inter-segment eliminations (31.5 ) (30.9 ) (34.5 ) Net sales $ 5,328.6 $ 4,585.4 $ 4,293.8 Earnings Before Interest and Taxes millions of dollars Year Ended December 31, 2007 2006 2005 Engine $ 418.0 $ 365.8 $ 346.9 Drivetrain 118.1 90.6 105.2 Segment earnings before interest and taxes ("Segment EBIT") 536.1 456.4 452.1 Litigation settlement expense - - (45.5 ) Restructuring expense - (84.7 ) - Corporate, including equity in affiliates' earnings (71.0 ) (61.2 ) (55.3 ) Consolidated earnings before interest and taxes ("EBIT") 465.1 310.5 351.3 Interest expense and finance charges 34.7 40.2 37.1 Earnings before income taxes and minority interest 430.4 270.3 314.2 Provision for income taxes 113.9 32.4 55.1 Minority interest, net of tax 28.0 26.3 19.5 Net earnings $ 288.5 $ 211.6 $ 239.6 The Engine segment 2007 net sales were up 19.2% from 2006, with a 14.3% increase in Segment EBIT over the same period.The Engine segment continued to benefit from Asian automaker demand for turbochargers and timing systems, European automaker demand for turbochargers, timing systems, exhaust gas recirculation (“EGR”) valves and diesel engine ignition systems, the continued roll-out of its variable cam timing systems with General Motors high-value V6 engines, stronger EGR valve sales in North America, and higher turbocharger and thermal products sales due to stronger global commercial vehicle production.The Segment EBIT margin was 11.1% in 2007, down from 11.6% in 2006 (which includes the one-time write-off in 2007 of the excess purchase price allocated to BERU’s IPR&D, order backlog and inventory), due to the significant reduction in customer production schedules in the U.S. market and increased costs for raw materials, principally nickel. 4 The Engine segment 2006 net sales were up 10.5% from 2005, with a 5.4% increase in Segment EBIT over the same period.During 2006, the Engine segment continued to benefit from Asian automaker demand for turbochargers and timing systems, European automaker demand for turbochargers, timing systems, EGR valves and diesel engine ignition systems, the continued roll-out of its variable cam timing systems with General Motors high-value V6 engines, stronger EGR valve sales in North America, and higher turbocharger and thermal products sales due to stronger global commercial vehicle production.The Segment EBIT margin was 11.6% in 2006, down from 12.1% in 2005 (which includes the one-time write-off in 2005 of the excess purchase price allocated to BERU’s IPR&D), due to the significant reduction in customer production schedules in the U.S. market and increased costs for raw materials, principally nickel. For 2008, the Engine segment expects to deliver continued growth from further penetration of diesel engines in Europe, which will continue to boost demand for turbochargers and BERU technologies, and increased sales of our turbocharger and emissions products into the commercial vehicle market in North America.Investments in South Korea and China are expected to continue to contribute to sales and EBIT.This growth is expected to help offset anticipated weakness in North American light vehicle production. The Drivetrain segment 2007 net sales increased 9.4% from 2006 with a 30.4% increase in Segment EBIT over the same period.The segment continued to benefit from growth outside of North America including the continued ramp up of dual-clutch transmission and torque transfer product sales in Europe.In the U.S., the group was negatively impacted by lower production of light trucks and SUVs equipped with its torque transfer products and lower sales of its traditional transmission products.Segment EBIT margin was 7.4% in 2007, up from 6.2% in the prior year, due to the benefits of restructuring in its North American operations and growth outside of the U.S. The Drivetrain segment 2006 net sales decreased 0.8% from 2005 with a 13.9% decrease in Segment EBIT over the same period.The segment continued to benefit from growth outside of North America including the continued ramp up of dual-clutch transmission and torque transfer product sales in Europe.In the U.S., the group was negatively impacted by lower production of light trucks and SUVs equipped with its torque transfer products and lower sales of its traditional transmission products.Segment EBIT margin was 6.2% in 2006, down from 7.1% in the prior year, due to the significant reduction in customer production schedules in the U.S. market and increased costs for raw materials. For 2008, the Drivetrain segment is expected to grow slightly as stagnant demand for our rear-wheel-drive based four-wheel-drive systems in North America is expected to be offset by content growth with our traditional transmission products and controls in automatic transmissions in North America, increased penetration of automatic transmissions in Europe and Asia, including increased sales of dual-clutch transmission products, and the continued ramp-up of rear-wheel-drive based four-wheel-drive programs outside of North America. Corporate is the difference between calculated total Company EBIT and the total of the Segments’ EBIT.It represents corporate headquarters’ expenses, expenses not directly attributable to the individual segments and equity in affiliates’ earnings.This net expense was $71.0 million in 2007, $61.2 million in 2006 and $55.3 million in 2005.Included in the 2007 and 2006 amounts are $16.3 million and $12.7 million, respectively, related to the expensing of stock options due to the implementation of FAS 123R in 5 Other Factors Affecting Results of Operations The following table details our results of operations as a percentage of sales: Year Ended December 31, 2007 2006 2005 Net sales 100.0 % 100.0 % 100.0 % Cost of sales 82.2 81.5 80.1 Gross profit 17.8 18.5 19.9 Selling, general and administrative expenses 10.0 10.9 11.5 Restructuring expense - 1.8 - Other (income) expense (0.2 ) (0.2 ) 0.8 Operating income 8.0 6.0 7.6 Equity in affiliates' earnings, net of tax (0.8 ) (0.8 ) (0.7 ) Interest expense and finance charges 0.7 0.9 0.9 Earnings before income taxes and minority interest 8.1 5.9 7.4 Provision for income taxes 2.2 0.7 1.3 Minority interest, net of tax 0.5 0.6 0.5 Net earnings 5.4 % 4.6 % 5.6 % Gross profit as a percentage of net sales was 17.8%, 18.5% and 19.9% in 2007, 2006 and 2005, respectively.Our gross profit in 2007 was negatively impacted by significant declines in customer production levels in the U.S. market, a warranty-related issue and higher raw material costs.The warranty-related issue surrounded a product, built during a 15-month period in 2004 and 2005, that is no longer in production.This resulted in a pre-tax charge of approximately $14 million.Our gross profit also continued to be negatively impacted by higher raw material costs including nickel, steel, copper, aluminum and plastic resin in 2007.Raw material costs increased approximately $55 million as compared to 2006, of which nickel was the single largest contributor.Our focused cost reduction and commodity hedging programs in our operations partially offset the higher raw materialcosts. Selling, general and administrative expenses (“SG&A”) as a percentage of net sales were 10.0%, 10.9% and 11.5% in 2007, 2006 and 2005 respectively.The decrease in SG&A as a percentage of net sales in 2007 was primarily due to cost reduction initiatives, partially offset by higher incentive compensation.We expect that the growth in sales will continue to outpace the future increases in SG&A spending due to our ongoing focus on cost controls, and leveraging the existing infrastructure to support the increased sales. Research and development (“R&D”) is a major component of our SG&A expenses.R&D spending, net of customer reimbursements, was $210.8 million, or 4.0% of sales in 2007, compared to $187.7 million, or 4.1% of sales in 2006, and $161.0 million, or 3.8% of sales in 2005.We currently intend to continue to increase our spending in R&D, although the growth rate in the future may not necessarily match the rate of our sales growth.We also intend to continue to invest in a number of cross-business R&D programs, as well as a number of other key programs, all of which are necessary for short and long-term growth.Our current long-term expectation for R&D spending is approximately 4.0% of sales.We intend to maintain our commitment to R&D spending while continuing to focus on controlling other SG&A costs. Restructuring expense of $84.7 million in 2006 was the result of declines in customer production levels in the U.S., customer restructurings and a subsequent evaluation of our headcount levels in North America and our long-term capacity needs. On September 22, 2006, the Company announced the reduction of its North American workforce by approximately 850 people, or 13%, spread across its 19 operations in the U.S., Canada and Mexico.This third quarter reduction of the North American workforce addressed an immediate need to adjust employment levels to meet customer restructurings and significantly lower production schedules going forward.In addition to employee related costs of $6.7 million, the Company recorded $4.8 million of asset impairment charges related 6 to the North American restructuring.The third quarter restructuring expenses of $11.5 million broken out by segment were as follows:Engine $7.3 million, Drivetrain $3.6 million and Corporate $0.6 million. During the fourth quarter 2006, the Company evaluated the competitiveness of its North American facilities, as well as its long-term capacity needs.As a result, the Company will be closing the drivetrain plant in Muncie, Indiana and has adjusted the carrying values of other assets, primarily related to its four-wheel drive transfer case product line.Production activity at the Muncie facility is scheduled to cease no later than the expiration of the current labor contract in 2009.As a result of the fourth quarter restructuring, the Company recorded employee related costs of $14.8 million, asset impairments of $51.6 million and pension curtailment expense of $6.8 million.The fourth quarter restructuring expenses of $73.2 million broken out by segment were as follows:Engine $5.9 million and Drivetrain $67.3 million. Other (income) expense was $(6.8) million, $(7.5) million and $34.8 million in 2007, 2006 and 2005, respectively.The 2007 income was comprised primarily of interest income.The 2006 income was comprised primarily of a $(4.8) million gain from a previous divestiture and $(3.2) million of interest income.The 2005 expense was primarily due to the $45.5 million charge associated with the anticipated cost of settling Crystal Springs related alleged environmental contamination personal injury and property damage claims, which was partially offset by the $(4.7) million gain on the sale of businesses, primarily the Company’s interest in AGK, and interest income of $(4.2) million. Equity in affiliates’ earnings, net of tax was $40.3 million, $35.9 million and $28.2 million in 2007, 2006 and 2005, respectively.This line item is primarily driven by the results of our 50% owned Japanese joint venture, NSK-Warner, and our 32.6% owned Indian joint venture, Turbo Energy Limited (“TEL”).For more discussion of NSK-Warner, see Note 7 of the Consolidated Financial Statements. Interest expense and finance charges were $34.7 million, $40.2 million and $37.1 million in 2007, 2006 and 2005, respectively.The decrease in 2007 expense over 2006 expense was primarily due to reduced debt levels.The increase in 2006 expense over 2005 expense was due to funding our acquisition of the ETEC product lines from Eaton, international expansion and rising interest rates. The provision for income taxes resulted in an effective tax rate of 26.5%, 12.0% and 17.5% in 2007, 2006 and 2005, respectively.The effective tax rate of 26.5% for 2007 differs from the U.S. statutory rate primarily due to the following factors: · Foreign rates which differ from those in the U.S. · Realization of certain business tax credits including R&D and foreign tax credits. · Other permanent items, including equity in affiliates’ earnings and Medicare prescription drug benefit. · Tax effects of miscellaneous dispositions. · Change in tax accrual accounts upon conclusion of certain tax audits. · Adjustments to various tax accounts, including changes in tax laws. If the effects of the tax accrual change, the other miscellaneous dispositions, the adjustments to tax accounts and the changes in tax laws are not taken into account, the Company's effective tax rate associated with its on-going business operations was 27.1%.This rate was higher than the 2006 tax rate for on-going operations of 26.0% primarily due to changes in the mix of global pre-tax income among taxing jurisdictions. Minority interest, net of tax of $28.0 million increased by $1.7 million from 2006 and by $8.5 million from 2005.The increase is primarily related to the minority interest in BERU, in addition to the earnings growth in our Asian majority-owned subsidiaries. 7 LIQUIDITY
